OPINION OF THE COURT — by the
How. Chief Justice TURNER..
This is an action on the case on a promisory note, and the usual money . counts. The note is set forth as made in Washington, in the District of ^Columbia, for $187
A judgment, by default was taken, on which a final juedgment was1 ¡.■rendered by the court for $202 97 for damages .sustained by the non per-.iormanee.of the promises, &c.
'Theerrors, assigned, .are:— -
*485That damages were assigned by the court without the intervention of a jury, &c.
We are of opinion that as the contract is governed by the law of the place where it was made, that interest is given by statute, and not .by common law; that foreign laws must be proven as facts, neither the court nor its clerk, can calculate the interest in a case like this, but that a jury should have been empannelled on a writ of enquiry, to ascertain the rate and amount of interest, if any was due.
See the case of M’Cartys administrator, vs. Williams, decided in this court at the December term 1829, and the authorities cited in the brief of the appellant.
Judgment by default affirmed, and final judgment reversed, and venire de novo awarded and cause remanded.